 11 JAMES HAWKINS APLC
     JAMES R. HAWKINS SBN 192925
  22 GREGORY MAURO, SBN 222239
      MICHAEL CALVO, SBN 314986
 33   9880 Research Drive, Suite 200
      Irvine, California 92618
 44   Telephone: (949) 387-7200
      Facsimile: (949) 387-6676
 55   James@jameshawkinsaplc.com
      Greg@jameshawkinsaplc.com
 66   Michael@jameshawkinsaplc.com

 77 Attorneys for Plaintiff RICHARD W. HANKEY individually and on
    behalf of all others similarly situated
 88
     AKIN GUMP STRAUSS HAUER & FELD LLP
  99 DONNA M. MEZIAS (SBN 111902)
      DOROTHY F. KASLOW (SBN 287112)
10    580 California Street, Suite 1500
10    San Francisco, CA 94104
11    Telephone: 415.765.9500
11    Facsimile: 415.765.9501
12    dmezias@akingump.com
12    dkaslow@akingump.com
13
13 Attorneys for defendant,
14 HOME DEPOT U.S.A., INC
14
15
15                             UNITED STATES DISTRICT COURT
16
16                           EASTERN DISTRICT OF CALIFORNIA
17
17
18
18 RICHARD W. HANKEY, individually             Case No. 2:19-CV-00413-MCE-CKD
19 and on behalf of all others similarly       Hon. Morrison C. England, Jr.
19    situated,
20                                             STIPULATED [PROPOSED]
20                      Plaintiffs,            PROTECTIVE ORDER
21                                             GOVERNING DISCOVERY
21          v.
22
22 THE HOME DEPOT USA, INC., a                 Action Filed: October 19, 2018
23 Delaware Corporation, and DOES 1            Action Removed: January 17, 2019
23    through 50, inclusive,
24
24                      Defendants.
25
25
26
26
27

28



                  STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
 1   1.    PURPOSES AND LIMITATIONS
 1
 2         Disclosure and discovery activity in this action are likely to involve
 2
 3   production of confidential, proprietary, and/or private information, including but not
 3
 4   limited to operational and financial data, wage data and personal and financial
 4
 5   information regarding putative class members and/or aggrieved employees, for
 5
 6   which special protection from public disclosure and from use for any purpose other
 6
 7   than prosecuting this litigation may be warranted. The parties in this action as well
 7
 8   as putative class members and other third parties may be irreparably harmed if such
 8
 9   private, confidential information, as defined below, is publicly disseminated. This
 9
10   Order is necessary for the purpose of protecting the interests of confidential
10
11   information in the parties’ possession, to control the access to and use of such
11
12
     information, and to provide a mechanism for enforcement of such protection and
12
13
     control. Accordingly, the parties hereby stipulate to and petition the court to enter
13
14
     the following Stipulated Protective Order.
14
15
           The parties acknowledge that this Order does not confer blanket protections
15
16
     on all disclosures or responses to discovery and that the protection it affords from
16
17
     public disclosure and use extends only to the limited information or items that are
17
18
     entitled to confidential treatment under the applicable legal principles. The parties
19
18
     further acknowledge that this Stipulated Protective Order does not entitle them to
20
19
     file confidential information under seal; Local Rule 141 sets forth the procedures
21
20
     that must be followed and the standards that will be applied when a Party seeks
22
21
     permission from the court to file materials under seal.
23
22
     2.    DEFINITIONS
24
23
25
           2.1    Challenging Party: a Party or Non-Party that challenges the designation
24
26 of information or items under this Order.
25
27        2.2 “CONFIDENTIAL” Information or Items: information (regardless of
26
28 how it is generated, stored or maintained) or tangible things that qualify for




                                              -1-
             STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
 1   protection under Federal Rule of Civil Procedure 26(c), as well as confidential,
 1
 2   private or personal information regarding current or former Home Depot employees,
 2
 3   confidential commercial or proprietary information, trade secrets, or any other
 3
 4   confidential protected information under state or federal law.
 4
 5         2.3     Counsel (without qualifier): Outside Counsel of Record and House
 5
 6   Counsel (as well as their support staff).
 6
 7         2.4     Designating Party: a Party or Non-Party that designates information or
 7
 8   items that it produces in disclosures or in responses to discovery as
 8
 9
     “CONFIDENTIAL.”
 9
10
           2.5     Disclosure or Discovery Material: all items or information, regardless
10
11
     of the medium or manner in which it is generated, stored, or maintained (including,
11
12
     among other things, testimony, transcripts, and tangible things), that are produced or
12
13
     generated in disclosures or responses to discovery in this matter.
13
14
           2.6     Expert: a person with specialized knowledge or experience in a matter
14
15
     pertinent to the litigation who has been retained by a Party or its counsel to serve as
15
16
     an expert witness or as a consultant in this action.
16
17
           2.7     House Counsel: attorneys who are employees of a party to this action.
17
18
     House Counsel does not include Outside Counsel of Record or any other outside
19
18
     counsel.
20
19
           2.8     Non-Party: any natural person, partnership, corporation, association, or
21
20
22
     other legal entity not named as a Party to this action.
21
23         2.9     Outside Counsel of Record: attorneys who are not employees of a party
22
24 to this action but are retained to represent or advise a party to this action and have
23
25 appeared in this action on behalf of that party or are affiliated with a law firm which
24
26 has appeared on behalf of that party.
25
27       2.10 Party: any party to this action, including all of its officers, directors,
26
28 employees, consultants, retained experts, and Outside Counsel of Record (and their




                                                 -2-
                STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
 1   support staffs).
 1
 2         2.11 Producing Party: a Party or Non-Party that produces Disclosure or
 2
 3   Discovery Material in this action.
 3
 4         2.12 Professional Vendors: persons or entities that provide litigation support
 4
 5   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 5
 6   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 6
 7   and their employees and subcontractors.
 7
 8         2.13 Protected Material: any Disclosure or Discovery Material that is
 8
 9
     designated as “CONFIDENTIAL.”
 9
10
           2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
10
11
     from a Producing Party.
11
12
     3.    SCOPE
12
13
           The protections conferred by this Stipulation and Order cover not only
13
14
     Protected Material (as defined above), but also (1) any information copied or
14
15
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
15
16
     compilations of Protected Material; and (3) any testimony, conversations, or
16
17
     presentations by Parties or their Counsel that might reveal Protected Material.
17
18
     However, the protections conferred by this Stipulation and Order do not cover the
19
18
     following information: (a) any information that is in the public domain at the time of
20
19
     disclosure to a Receiving Party or becomes part of the public domain after its
21
20
22
     disclosure to a Receiving Party as a result of publication not involving a violation of
21
23 this Order, including becoming part of the public record through trial or otherwise;
22
24 and (b) any information known to the Receiving Party prior to the disclosure or
23
25   obtained by the Receiving Party after the disclosure from a source who obtained the
24
26   information lawfully and under no obligation of confidentiality to the Designating
25
27   Party. Any use of Protected Material at trial shall be governed by a separate
26
28   agreement or order.



                                               -3-
              STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
 1   4.    DURATION
 1
 2         Even after final disposition of this litigation, the confidentiality obligations
 2
 3   imposed by this Order shall remain in effect until a Designating Party agrees
 3
 4   otherwise in writing or a court order otherwise directs. Final disposition shall be
 4
 5   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
 5
 6   or without prejudice; and (2) final judgment herein after the completion and
 6
 7   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
 7
 8   including the time limits for filing any motions or applications for extension of time
 8
 9
     pursuant to applicable law.
 9
10
     5.    DESIGNATING PROTECTED MATERIAL
10
11
           5.1    Exercise of Restraint and Care in Designating Material for Protection.
11
12
     Each Party or Non-Party that designates information or items for protection under
12
13
     this Order must take care to limit any such designation to specific material that
13
14
     qualifies under the appropriate standards for confidentiality under both the federal
14
15
     and local rules. To the extent it is practical to do so, the Designating Party must
15
16
     designate for protection only those parts of material, documents, items, or oral or
16
17
     written communications that qualify – so that other portions of the material,
17
18
     documents, items, or communications for which protection is not warranted are not
19
18
     swept unjustifiably within the ambit of this Order.
20
19
           If it comes to a Designating Party’s attention that information or items that it
21
20
22
     designated for protection do not qualify for protection, that Designating Party must
21
23 promptly notify all other Parties that it is withdrawing the mistaken designation.
22
24         5.2    Manner and Timing of Designations. Except as otherwise provided in
23
25   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
24
26   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
25
27   under this Order must be clearly so designated before the material is disclosed or
26
28   produced.



                                               -4-
             STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
 1         Designation in conformity with this Order requires:
 1
 2         (a) for information in documentary form (e.g., paper or electronic documents,
 2
 3   but excluding transcripts of depositions or other pretrial or trial proceedings), that
 3
 4   the Producing Party affix the legend “CONFIDENTIAL” to each page that contains
 4
 5   protected material. A Party or Non-Party that makes original documents or
 5
 6   materials available for inspection need not designate them for protection until after
 6
 7   the inspecting Party has indicated which material it would like copied and produced.
 7
 8   During the inspection and before the designation, all of the material made available
 8
 9
     for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
 9
10
     identified the documents it wants copied and produced, the Producing Party must
10
11
     determine which documents qualify for protection under this Order. Then, before
11
12
     producing the specified documents, the Producing Party must affix the
12
13
     “CONFIDENTIAL” legend to each page that contains Protected Material.
13
14
           (b) for testimony given in deposition, that the Designating Party identify
14
15
     portions of the testimony as to which protection is sought within 30 days of receipt
15
16
     of the transcript. Only those portions of the testimony that are appropriately
16
17
     designated for protection shall be covered by the provisions of this Stipulated
17
18
     Protective Order. For testimony in other pretrial or trial proceedings, parties shall
19
18
     meet and confer and propose reasonable procedures for use of Protected Material.
20
19
21
20
22
21
23
22
24
23
25
24
26
25
27
26
28




                                               -5-
              STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
 1         Transcripts containing Protected Material shall have an obvious legend on the
 1
 2   title page that the transcript contains Protected Material, and the title page shall be
 2
 3   followed by a list of all pages (including line numbers as appropriate) that have been
 3
 4   designated as Protected Material and the level of protection being asserted by the
 4
 5   Designating Party. The Designating Party shall inform the court reporter of these
 5
 6   requirements. Any transcript that is prepared before the expiration of a 30 day
 6
 7   period for designation shall be treated during that period as if it had been designated
 7
 8   “CONFIDENTIAL” in its entirety unless otherwise agreed. After the expiration of
 8
 9
     that period, the transcript shall be treated only as actually designated.
 9
10
           (c) for information produced in some form other than documentary and for
10
11
     any other tangible items, that the Producing Party affix in a prominent place on the
11
12
     exterior of the container or containers in which the information or item is stored the
12
13
     legend “CONFIDENTIAL.”
13
14
           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
14
15
     failure to designate qualified information or items does not, standing alone, waive
15
16
     the Designating Party’s right to secure protection under this Order for such material.
16
17
     Upon timely correction of a designation, the Receiving Party must make reasonable
17
18
     efforts to assure that the material is treated in accordance with the provisions of this
19
18
     Order.
20
19
     ///
21
20
22
     ///
21
23 ///
22
24 ///
23
25 ///
24
26 ///
25
27
26
28




                                               -6-
              STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
 1   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 1
 2         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 2
 3   designation of confidentiality at any time. Unless a prompt challenge to a
 3
 4   Designating Party’s confidentiality designation is necessary to avoid foreseeable,
 4
 5   substantial unfairness, unnecessary economic burdens, or a significant disruption or
 5
 6   delay of the litigation, a Party does not waive its right to challenge a confidentiality
 6
 7   designation by electing not to mount a challenge promptly after the original
 7
 8   designation is disclosed.
 8
 9
           6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 9
10
     resolution process by providing written notice of each designation it is challenging
10
11
     and describing the basis for each challenge. To avoid ambiguity as to whether a
11
12
     challenge has been made, the written notice must recite that the challenge to
12
13
     confidentiality is being made in accordance with this specific paragraph of the
13
14
     Protective Order. The parties shall attempt to resolve each challenge in good faith
14
15
     and must begin the process by conferring directly (in voice to voice dialogue; other
15
16
     forms of communication are not sufficient) within 14 days of the date of service of
16
17
     notice. In conferring, the Challenging Party must explain the basis for its belief that
17
18
     the confidentiality designation was not proper and must give the Designating Party
19
18
     an opportunity to review the designated material, to reconsider the circumstances,
20
19
     and, if no change in designation is offered, to explain the basis for the chosen
21
20
22
     designation. A Challenging Party may proceed to the next stage of the challenge
21
23 process only if it has engaged in this meet and confer process first or establishes that
22
24 the Designating Party is unwilling to participate in the meet and confer process in a
23
25 timely manner.
24
26        6.3 Judicial Intervention. If the Parties cannot resolve a challenge without
25
27 court intervention, the Designating Party shall file and serve a motion to retain
26
28 confidentiality within 21 days of the initial notice of challenge or within 14 days of




                                               -7-
              STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
 1   the parties agreeing that the meet and confer process will not resolve their dispute,
 1
 2   whichever is earlier. Each such motion must be accompanied by a competent
 2
 3   declaration affirming that the movant has complied with the meet and confer
 3
 4   requirements imposed in the preceding paragraph. Failure by the Designating Party
 4
 5   to make such a motion including the required declaration within 21 days (or 14 days,
 5
 6   if applicable) shall automatically waive the confidentiality designation for each
 6
 7   challenged designation. In addition, the Challenging Party may file a motion
 7
 8   challenging a confidentiality designation at any time if there is good cause for doing
 8
 9
     so, including a challenge to the designation of a deposition transcript or any portions
 9
10
     thereof. Any motion brought pursuant to this provision must be accompanied by a
10
11
     competent declaration affirming that the movant has complied with the meet and
11
12
     confer requirements imposed by the preceding paragraph.
12
13
           The burden of persuasion in any such challenge proceeding shall be on the
13
14
     Designating Party. Frivolous challenges, and those made for an improper purpose
14
15
     (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
15
16
     expose the Challenging Party to sanctions. Unless the Designating Party has waived
16
17
     the confidentiality designation by failing to file a motion to retain confidentiality as
17
18
     described above, all parties shall continue to afford the material in question the level
19
18
     of protection to which it is entitled under the Producing Party’s designation until the
20
19
     court rules on the challenge, and any review process of the court’s ruling has been
21
20
22
     exhusted.
21
23 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
22
24         7.1    Basic Principles. A Receiving Party may use Protected Material that is
23
25   disclosed or produced by another Party or by a Non-Party in connection with this
24
26   case only for prosecuting, defending, or attempting to settle this litigation. Such
25
27   Protected Material may be disclosed only to the categories of persons and under the
26
28   conditions described in this Order. When the litigation has been terminated, a



                                               -8-
              STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
 1   Receiving Party must comply with the provisions of section 13 below (FINAL
 1
 2   DISPOSITION).
 2
 3         Protected Material must be stored and maintained by a Receiving Party at a
 3
 4   location and in a secure manner that ensures that access is limited to the persons
 4
 5   authorized under this Order.
 5
 6         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 6
 7   otherwise ordered by the court or permitted in writing by the Designating Party, a
 7
 8   Receiving Party may disclose any information or item designated
 8
 9
     “CONFIDENTIAL” only to:
 9
10
           (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
10
11
     employees of said Outside Counsel of Record to whom it is reasonably necessary to
11
12
     disclose the information for this litigation and who have signed the
12
13
     “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
13
14
     A;
14
15
           (b) the officers, directors, and employees (including House Counsel) of the
15
16
     Receiving Party to whom disclosure is reasonably necessary for this litigation and
16
17
     who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17
18
           (c) Experts (as defined in this Order) of the Receiving Party to whom
19
18
     disclosure is reasonably necessary for this litigation and who have signed the
20
19
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21
20
22
           (d) the court and its personnel;
21
23         (e) court reporters and their staff, professional jury or trial consultants, mock
22
24 jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
23
25 litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
24
26 (Exhibit A);
25
27         (f) during their depositions, witnesses in the action to whom disclosure is
26
28 reasonably necessary and who have signed the “Acknowledgment and Agreement to




                                              -9-
             STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
 1   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
 1
 2   by the court. Pages of transcribed deposition testimony or exhibits to depositions that
 2
 3   reveal Protected Material must be separately bound by the court reporter and may not
 3
 4   be disclosed to anyone except as permitted under this Stipulated Protective Order.
 4
 5         (g) the author or recipient of a document containing the information or a
 5
 6   custodian or other person who otherwise possessed or knew the information.
 6
 7   8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 7
 8        IN OTHER LITIGATION
 8
 9
          If a Party is served with a subpoena or a court order issued in other litigation
 9
10
     that compels disclosure of any information or items designated in this action as
10
11
     “CONFIDENTIAL,” that Party must:
11
12
          (a) promptly notify in writing the Designating Party. Such notification shall
12
13
     include a copy of the subpoena or court order;
13
14
          (b) promptly notify in writing the party who caused the subpoena or order to
14
15
     issue in the other litigation that some or all of the material covered by the subpoena or
15
16
     order is subject to this Protective Order. Such notification shall include a copy of this
16
17
     Stipulated Protective Order; and
17
18
          (c) cooperate with respect to all reasonable procedures sought to be pursued by
19
18
     the Designating Party whose Protected Material may be affected.
20
19
          If the Designating Party timely seeks a protective order, the Party served with
21
20
22
     the subpoena or court order shall not produce any information designated in this
21
23 action as “CONFIDENTIAL” before a determination by the court from which the
22
24 subpoena or order issued, unless the Party has obtained the Designating Party’s
23
25   permission. The Designating Party shall bear the burden and expense of seeking
24
26   protection in that court of its confidential material – and nothing in these provisions
25
27   should be construed as authorizing or encouraging a Receiving Party in this action to
26
28   disobey a lawful directive from another court.



                                              - 10 -
             STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
 1   9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 1
 2        PRODUCED IN THIS LITIGATION
 2
 3        (a) The terms of this Order are applicable to information produced by a Non-
 3
 4   Party in this action and designated as “CONFIDENTIAL.” Such information
 4
 5   produced by Non-Parties in connection with this litigation is protected by the
 5
 6   remedies and relief provided by this Order. Nothing in these provisions should be
 6
 7   construed as prohibiting a Non-Party from seeking additional protections.
 7
 8        (b) In the event that a Party is required, by a valid discovery request, to
 8
 9
     produce a Non-Party’s confidential information in its possession, and the Party is
 9
10
     subject to an agreement with the Non-Party not to produce the Non-Party’s
10
11
     confidential information, then the Party shall:
11
12
              (1) promptly notify in writing the Requesting Party and the Non-Party that
12
13
     some or all of the information requested is subject to a confidentiality agreement
13
14
     with a Non-Party;
14
15
              (2) promptly provide the Non-Party with a copy of the Stipulated
15
16
     Protective Order in this litigation, the relevant discovery request(s), and a
16
17
     reasonably specific description of the information requested; and
17
18
              (3) make the information requested available for inspection by the Non-
19
18
     Party.
20
19
          (c) If the Non-Party fails to object or seek a protective order from this court
21
20
22
     within 14 days of receiving the notice and accompanying information, the
21
23 Receiving Party may produce the Non-Party’s confidential information responsive
22
24 to the discovery request. If the Non-Party timely seeks a protective order, the
23
25 Receiving Party shall not produce any information in its possession or control that
24
26 is subject to the confidentiality agreement with the Non-Party before a
25
27 determination by the court. Absent a court order to the contrary, the Non-Party
26
28




                                              - 11 -
              STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
 1   shall bear the burden and expense of seeking protection in this court of its Protected
 1
 2   Material.
 2
 3   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 3
 4         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 4
 5   Protected Material to any person or in any circumstance not authorized under this
 5
 6   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 6
 7   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 7
 8   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
 8
 9
     or persons to whom unauthorized disclosures were made of all the terms of this
 9
10
     Order, and (d) request such person or persons to execute the “Acknowledgment and
10
11
     Agreement to Be Bound” that is attached hereto as Exhibit A.
11
12
     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12
13
           PROTECTED MATERIAL
13
14
           When a Producing Party gives notice to Receiving Parties that certain
14
15
     inadvertently produced material is subject to a claim of privilege or other
15
16
     protection, the obligations of the Receiving Parties are those set forth in Federal
16
17
     Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
17
18
     whatever procedure may be established in an e-discovery order that provides for
19
18
     production without prior privilege review. Pursuant to Federal Rule of Evidence
20
19
     502(d) and (e), insofar as the Parties reach an agreement on the effect of disclosure
21
20
22
     of a communication or information covered by the attorney-client privilege or work
21
23 product protection, the Parties may incorporate their agreement in the stipulated
22
24 protective order submitted to the court.
23
25 12. MISCELLANEOUS
24
26       12.1 Right to Further Relief. Nothing in this Order abridges the right of any
25
27 person to seek its modification by the court in the future.
26
28




                                              - 12 -
             STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
 1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 1
 2   Stipulated Protective Order no Party waives any right it otherwise would have to
 2
 3   object to disclosing or producing any information or item on any ground not
 3
 4   addressed in this Stipulated Protective Order. Similarly, no Party waives any right to
 4
 5   object on any ground to use in evidence of any of the material covered by this
 5
 6   Stipulated Protective Order. Nothing in this Stipulated Protective Order will be
 6
 7   deemed to be a limit on or waiver of the attorney-client privilege, work product
 7
 8   privilege, or any other relevant privilege.
 8
 9
           12.3 Filing Protected Material. Without written permission from the
 9
10
     Designating Party or a court order secured after appropriate notice to all interested
10
11
     persons, a Party may not file in the public record in this action any Protected
11
12
     Material. A Party that seeks to file under seal any Protected Material must comply
12
13
     with Civil Local Rule 141. Protected Material may only be filed under seal pursuant
13
14
     to a court order authorizing the sealing of the specific Protected Material at issue.
14
15
           12.4 Additional Parties to Lawsuit. If other Parties are added to this action,
15
16
     no Protected Material previously exchanged, produced, or used herein will be
16
17
     disclosed to such other Parties or their Counsel except upon their agreeing to be
17
18
     bound by the provisions of this Stipulated Protective Order.
19
18
     13.   FINAL DISPOSITION
20
19
           Within 60 days after the final disposition of this action, as defined in paragraph
21
20
22
     4, each Receiving Party must return all Protected Material to the Producing Party or
21
23 destroy such material. As used in this subdivision, “all Protected Material” includes
22
24 all copies, abstracts, compilations, summaries, and any other format reproducing or
23
25   capturing any of the Protected Material. Whether the Protected Material is returned or
24
26   destroyed, the Receiving Party must submit a written certification to the Producing
25
27   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
26
28   deadline that (1) identifies (by category, where appropriate) all the Protected Material



                                              - 13 -
             STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
 1   that was returned or destroyed and (2) affirms that the Receiving Party has not
 1
 2   retained any copies, abstracts, compilations, summaries or any other format
 2
 3   reproducing or capturing any of the Protected Material. Notwithstanding this
 3
 4   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
 4
 5   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
 5
 6   deposition and trial exhibits, expert reports, attorney work product, and consultant
 6
 7   and expert work product, even if such materials contain Protected Material. Any such
 7
 8   archival copies that contain or constitute Protected Material remain subject to this
 8
 9
     Protective Order as set forth in Section 4 (DURATION).
 9
10
10   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
11
11
12                                             .
12
13
14 Dated: June 28, 2019
13                                    JAMES R. HAWKINS, APLC
14
15
15
16                                    By                 /S/ Gregory Mauro
16
                                                       JAMES R. HAWKINS
17
                                                        GREGORY MAURO
17
18                                                      MICHAEL CALVO
19
18
                                             Attorneys for plaintiff Richard W. Hankey
20
19
21
20
22
21
     Dated: June 28, 2019               AKIN GUMP STRAUSS HAUER & FELD LLP
23
22
24
23
                                        By               /S/ Donna M. Mezias
25
24                                                         Donna M. Mezias
26
25                                                      Attorneys for defendant
27                                                      Home Depot U.S.A., Inc.
26
28




                                             - 14 -
             STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
 1                                            ORDER
 1
 2         IT IS SO ORDERED, with the following amendments and clarifications:
 2
 3         1.      The parties shall comply with the provisions and procedures of Local
 3
 4   Rules 140 and 141 with respect to sealing or redaction requests. To the extent that
 4
 5   the parties’ stipulation conflicts with the Local Rules, the Local Rules shall govern.
 5
 6         2.      Prior to filing any motion related to this stipulated protective order or
 6
 7   other discovery motion, the parties shall first exhaust informal meet-and-confer
 7
 8   efforts and otherwise comply with Local Rule 251.
 8
 9
           3.      Nothing in this order limits the testimony of parties or non-parties, or the
 9
10
     use of certain documents, at any court hearing or trial—such determinations will only
10
11
     be made by the court at the hearing or trial, or upon an appropriate motion.
11
12
           4.      Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction
12
13
     over enforcement of the terms of this stipulated protective order after the action is
13
14
     terminated.
14
15
15 Dated: July 12, 2019
16
16                                              _____________________________________
17
                                                CAROLYN K. DELANEY
17
18                                              UNITED STATES MAGISTRATE JUDGE

19
18
20
19
21
20
22
21
23
22
24
23
25
24
26
25
27
26
28




                                               - 15 -
                STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
 1                                         EXHIBIT A
 1
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
 3   I, _____________________________ [print or type full name], of
 3
 4   _________________ [print or type full address], declare under penalty of perjury that
 4
 5   I have read in its entirety and understand the Stipulated Protective Order that was
 5
 6   issued by the United States District Court for the Central District of California on
 6
 7   [date] in the case of Hankey v. Home Depot U.S.A., Inc., et al., Case No. 8:19-cv-
 7
 8   00096-DOC-JDE (C.D. Cal.). I agree to comply with and to be bound by all the terms
 8
 9
     of this Stipulated Protective Order and I understand and acknowledge that failure to
 9
10
     so comply could expose me to sanctions and punishment in the nature of contempt. I
10
11
     solemnly promise that I will not disclose in any manner any information or item that
11
12
     is subject to this Stipulated Protective Order to any person or entity except in strict
12
13
     compliance with the provisions of this Order.
13
14
     I further agree to submit to the jurisdiction of the United States District Court for the
14
15
     Central District of California for the purpose of enforcing the terms of this Stipulated
15
16
     Protective Order, even if such enforcement proceedings occur after termination of
16
17
     this action.
17
18
     I hereby appoint __________________________ [print or type full name] of
19
18
     _______________________________________ [print or type full address and
20
19
     telephone number] as my California agent for service of process in connection with
21
20
22
     this action or any proceedings related to enforcement of this Stipulated Protective
21
23 Order.
22
24
23
25   Date: ______________________________________
24
26   City and State where sworn and signed: _________________________________
25
27   Printed name: _______________________________
26
28   Signature: __________________________________



                                              - 16 -
              STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
 1                            CERTIFICATE OF SERVICE
 1
 2
 2
 3        I hereby certify that on July 12, 2019 I electronically filed the foregoing with
 3
 4   the Clerk of the Court for the U.S. District Court, for the Central District of
 4
 5   California using the CM/ECF system. All participants are registered CM/ECF
 5
 6   users, and will be served by the CM/ECF system.
 6
 7
 7
 8   Dated: July 12, 2019            _/s/ Donna M. Mezias___________
 8                                        Donna M. Mezias
 9
 9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
19
18
20
19
21
20
22
21
23
22
24
23
25
24
26
25
27
26
28




                                            - 17 -
             STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING DISCOVERY
